Citation Nr: 0828097	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
August 1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for depression.   

The Board remanded the claim in January 2007 to afford the 
appellant a personal hearing.  He presented testimony in May 
2008 before the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
appellant's depression was not demonstrated until many years 
after separation from service and has not been linked to 
service on any basis.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007); 73 FR 23,353 (Apr. 30, 2008).  The 
notice should be provided to a claimant before the initial RO 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a December 2004 letter that predated a February 2005 
rating decision, the RO notified the appellant of the 
elements necessary to establish a claim of service 
connection.  The letter notified him of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letter also satisfied the second 
and third elements because it advised him of the evidence he 
was responsible for submitting and identified the evidence 
that VA would obtain.  

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a statement of the case issued in April 2006 and 
in January 2007 correspondence, VA advised the appellant of 
these criteria.

In addition, given his contentions, the appellant has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Thus, 
VA has satisfied its duty to notify the appellant regarding 
his claim of entitlement to service connection for depression 
and had satisfied that duty prior to the final adjudication 
in a supplemental statement of the case issued in March 2008.   

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the appellant's service 
medical records and post-service medical records pertinent to 
psychiatric treatment.  Further, the appellant testified at a 
hearing in May 2008 before the undersigned Acting Veterans 
Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.  

Although the appellant has not been afforded a VA psychiatric 
disability evaluation, the Board finds that one is not 
required.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an  event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

While there is evidence of a current disability, there is no 
evidence that "indicates" that there "may" be a nexus 
between the current disability or symptoms and the 
appellant's service.  The appellant testified that he did not 
receive treatment for depression in service and that 
depression was first diagnosed in 2002.  The medical records 
do not show that the appellant reported a claimed incident in 
service.  His statements at the time of post service medical 
treatment do not demonstrate any in-service relationship.  
There is no probative medical evidence indicating that the 
appellant's current depression is associated with service.  
Accordingly, an examination is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The appellant seeks entitlement to service connection for 
depression.  He contends that his current depression is due 
to an incident in service.  

Service medical records are negative for any complaints, 
findings or diagnosis of depression or other psychiatric 
disability.  At his enlistment examination in August 1975 the 
appellant denied having or having had psychiatric symptoms 
and the clinical psychiatric evaluation was normal.  At the 
time of an examination in March 1978 the clinical psychiatric 
evaluation was normal.  The Board must find that the service 
records provide evidence against this claim. 

In the appellant's claim received in November 2004 and in a 
February 2005 statement providing additional information 
regarding a claimed stressful incident in service, the 
appellant stated that while working as a medic in the general 
dispensary, he and another serviceman received a call that a 
man in a military housing unit was having a heart attack.  
When they arrived there, the man was in cardiac arrest and 
they were unable to revive him.  Afterwards, the appellant 
started having nightmares and wondering what else he could 
have done to save the man's life.  He was not able to sleep 
and at times went into a depressive state.  He had nightmares 
about the incident frequently and heard voices telling him he 
could have done other things to save the man's life.  He 
reported having treatment from November 2002 to July 2003.  

VA treatment records for a period from October 2002 to 
January 2008 show that in October 2002 the appellant sought a 
psychiatric consultation.  He stated that he had been having 
problems with depression for the prior year.  He did not take 
any type of medication and acknowledged having a problem with 
substance abuse.  He was seen by a primary care physician who 
assessed depression and prescribed medication.  He sought 
admission to a domiciliary program.  

He was seen for a mental health consultation in December 
2002, with a primary problem of polysubstance abuse.  He 
reported mild depression but stated he wanted to get into a 
residential program so that he could overcome his addiction.  
On admission in mid-December 2002 the appellant was diagnosed 
with polysubstance dependence and depression not otherwise 
specified.  

The appellant had several psychiatric evaluations at the time 
of admission in December 2002.  He reported having 
participated as an outpatient in a substance abuse program in 
1992 for approximately four to six weeks.  At a psychiatric 
evaluation he stated that he had not been treated for 
psychological or emotional problems as an inpatient or 
outpatient.  He stated that he was bothered slightly by 
psychological or emotional problems in the month prior to the 
interview.  He reported experiencing serious depression and 
was prescribed medication for psychological or emotional 
problems both during the last month and at some time prior to 
that. 

At a VA psychiatric evaluation in January 2003, the appellant 
reported that he had been a medic in service, worked in 
physical therapy and was qualified as an emergency medical 
technician.  Post service he had worked for one manufacturing 
company for 23 years.  The examiner noted that the appellant 
had been seen in October by a primary care physician and 
diagnosed with depression not otherwise specified.  He had 
been somewhat depressed about his situation regarding 
homelessness and addictions.  The examiner suspected that 
this had been an adjustment reaction.  On examination no full 
blown depressive cycle was found.  The examiner noted that 
the appellant did not appear depressed but he had been on 
medication.  He was to taper off the prescribed medication 
because his depression was likely situational.  The diagnosis 
was cocaine dependence and etoh dependence.   

Approximately a week later when participating in a substance 
abuse treatment program while housed at a domiciliary, the 
appellant did not feel depressed and was pleased to be 
decreasing the medication.  In late January and mid February 
2003 his depression was stable.  He entered another treatment 
program and continued to remain at the domiciliary until an 
irregular discharge in July 2003.

When seen in September 2004 at a primary care follow-up, the 
appellant felt sad and had no energy or motivation to do 
anything.  He requested a consult to a psychiatrist as he 
hadn't been sleeping too well and wanted to receive 
depression medication again.  A primary care physician in 
September 2004 assessed depression and restarted the 
appellant on medication.  

A VA psychiatrist saw the appellant in October 2004 with 
complaints of lots of problems and depression.  He did not 
elaborate on what the problems were.   He had no overt 
thought disorder.  His mood was euthymic although he 
complained of stressors and depression.  The diagnoses were 
polysubstance dependence with mood disorder due to that; 
questioned depression not otherwise specified; and 
personality disorder not otherwise specified.  

The appellant was accepted into a vocational rehabilitation 
treatment program in November 2004 with a diagnosis of 
polysubstance abuse and was later involuntarily discharged 
for failure to comply with requirements.  

In January 2008, he stated he needed to see a mental health 
doctor; he had been on medication previously and needed the 
medication again.  

The appellant testified in May 2008 that he was not treated 
for depression in service.  He testified that he had been a 
medical specialist.  One time, his duty was at a dispensary 
and there was a call that a serviceman had a heart attack.  
As a "CQ" he was not supposed to leave the clinic so a less 
experienced person went.  The man who suffered the heart 
attack died and afterwards the appellant was told that he 
should have gone because he was more experienced.  He felt 
badly but the standard operating procedure was that he was 
not to leave.  After that, he was relieved from his duties as 
"CQ" and things turned bad.  He started drinking and 
abusing drugs because he felt that he should have gone on the 
call.  He had dreams about what he could have done.  He had 
been having problems since then, basically.  

The appellant testified that he never received anything 
stating that he had been relieved from "CQ" based on the 
incident he described.  He did not go into depression or talk 
to a counselor about the incident.  He had nightmares and 
flashbacks about this particular incident.  He received an 
Article 15 for missing formation.  He contends that he just 
went downhill after the incident regarding the serviceman who 
died from a heart attack.  He had been recommended to go to 
school for training as a physician's assistant; however, 
after that incident he decided that he wasn't going to pursue 
a medical career.  

After his separation in 1978, the appellant testified that he 
went to behavior clinics for alcohol abuse and similar stuff, 
but he was not diagnosed with depression until 2002.  He 
claimed that he was using alcohol and drugs to self medicate 
because of this problem.  He had discussed the incident with 
a psychiatrist recently who thought that maybe the appellant 
had depression prior to joining the military but the 
appellant disagreed with that possibility.  The appellant 
testified that no VA or private doctor had attributed his 
current disability to his period of time in service.  He had 
court ordered treatment in the 1980s for behavior due to an 
alcohol-related incident.  

After careful review of the evidence of record, the Board 
finds that entitlement to service connection for depression 
is not warranted.  

Although the appellant testified that a doctor had raised the 
possibility that the appellant had depression prior to 
service, he did not agree and has not contended that he had 
depression prior to service.  More importantly, service 
medical records show that at examination on entrance to 
service the appellant denied having any psychiatric symptoms 
and his psychiatric examination was normal.  There is no 
evidence, nor does the appellant contend, that a pre-service 
condition of depression was aggravated in service.  Thus, the 
veteran is presumed to have been in sound condition at the 
time of entrance into service.  Service medical records are 
negative for findings, complaints or diagnosis of depression 
and the appellant testified that he was not treated or 
diagnosed for depression in service.  Thus, a chronic 
acquired depression is not shown in service. 

The medical evidence shows that the appellant sought 
treatment and was first diagnosed with depression in October 
2002, many years after separation from service in 1978.  The 
objective medical evidence from that period of time, such as 
the service medical records showing no symptoms and a normal 
psychiatric evaluation, have significantly greater probative 
value than the statements submitted by the appellant many 
years later in support of a claim.  Moreover, any claim of 
having had depression on an ongoing basis since service is 
contradicted by the complete lack of any medical evidence for 
many years after service.  Indeed, there is no indication 
that this disability was diagnosed or treated for many years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  

The appellant contends that his current depression is related 
to an incident in service.  He is certainly competent, as a 
lay person, to report that as to which he has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Board notes, however, there is some inconsistency in his 
reporting of the incident as he initially provided two 
accounts stating that he went to assist a man having a heart 
attack who died and at his hearing he testified that he was 
unable to go to the man's assistance and felt badly that he 
had not left his duty station to do so.  This inconsistency 
affects the credibility of his statements.  More importantly, 
the Board notes that although the appellant had medical 
training to prepare for his duties in service, he is not 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that he has specialized medical knowledge regarding etiology 
of psychiatric disabilities.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the appellant's lay statements 
are not competent medical evidence as to a nexus between his 
claimed current disorder of depression and active service, or 
as to claimed continuity of symptomatology demonstrated after 
service.  

VA treatment records from October 2002 to January 2008 show 
multiple psychiatric evaluations and assessments; however, 
the reports do not reflect any indication made by the 
appellant that his complaints of depression were related to 
service.  At no time, did he describe an incident in service 
which had been stressful or indicate that he was depressed 
due to an incident in service.  When he initially sought 
treatment his depression was considered situational due to 
his homelessness and substance abuse.  None of the mental 
health examiners noted any reports by the appellant or 
observed any symptoms related to any aspect of service.  
These records tend to weigh against the claim as they 
indicate that the appellant's recent psychiatric problems are 
related to factors other than service. 

In sum, the probative, competent medical evidence of record 
does not support a link between the diagnosed depression and 
service or an incident in service.  Although the appellant 
has a current diagnosis of depression, there is no competent 
medical evidence linking it to the appellant's service.  The 
probative, competent medical evidence does not support the 
finding of a relationship between depression and service and 
any continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

As the preponderance of the competent and probative evidence 
is against a finding that depression is related to service, 
the benefit of the doubt rule is not for application.  
Therefore, the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


